Name: 84/154/EEC: Commission Decision of 5 March 1984 approving a programme for poultry products in the Region of Lombardy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  regions of EU Member States;  foodstuff
 Date Published: 1984-03-16

 Avis juridique important|31984D015484/154/EEC: Commission Decision of 5 March 1984 approving a programme for poultry products in the Region of Lombardy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 073 , 16/03/1984 P. 0087 - 0087*****COMMISSION DECISION of 5 March 1984 approving a programme for poultry products in the Region of Lombardy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (84/154/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 20 June 1983 the Italian Government submitted the programme for poultry products in the Region of Lombardy; Whereas the said programme concerns the rationalization of equipment for hatching, slaughter, cutting and deep-freezing and the use and recovery of by-products with the aim of developing the eggs and egg-products sector as well as the poultry sector; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77, except the part which deals with the selection and incubation which form part of poultry production; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in respect of the sector concerned; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the programme can be approved only for applications provided for under Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for poultry products in the Region of Lombardy, pursuant to Regulation (EEC) No 355/77, submitted by the Italian Government on 20 June 1983 is hereby approved, except for the parts concerning selection and incubation. 2. Approval of the programme relates only to projects submitted before 30 April 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.